Title: To Thomas Jefferson from Albert Gallatin, 14 September 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Washington 14th Sept. 1801
In relation to Gardner and Campbell formerly clerks in the Auditor’s office, their case is not similar. Gardner voluntarily resigned about a year ago. As to Campbell, the Auditor states that when the public offices were about to be removed, the clerks, and he among the number, were supplied with an advance of money to defray their expenses to Washington; that Campbell remained behind without either explaining the cause of his delay or intimating his final intention, & that his place after being kept vacant a considerable time was at length necessarily supplied by another. Under those circumstances the Auditor thinks that, to make room for them by the removal of others, would be doing an Act of injustice, in which he cannot consent to have any Agency.
Mr Harrison seemed hurt at the supposition that he had been guilty of any act of wanton injustice or political intolerance; at the same time that he had no hesitation in saying that, although Campbell was not turned out, yet if he had returned here and it had appeared, that he was the person who had communicated official papers without his permission, it would have been considered as a breach of trust & a sufficient cause of removal.—He also represented that an interference of that nature was inadmissible; for, if C. & G. had been dismissed by him, no matter for what cause, how could he possibly submit to the indignity, or indeed be capable of performing his official duties & amongst others that of directing & controuling his clerks, if they were to be reinstated upon application by them to another than himself?—I am clearly of opinion that Campbell under all circumstances ought not to be restored, and I think also that, as a general principle, Mr Harrison’s last observation is correct. But I must in candour add, that I made a blunder in this business: instead of speaking to Mr H. in my own name, I showed him what you had written to me, & he considered the whole as done with intention of hurting his feelings. I acted awkwardly, because acting against my own opinion in recommending Campbell’s restoration. This is however only a trifling family controversy & will not be attended with any other effect abroad except giving some temporary offence to Duane, Beckley, Israel & some other very hot-headed, but, I believe, honest republicans. This leads me to a more important subject. Pennsylvania is, I think, fixed. Although we have there amongst our friends several office hunters, republicanism rests there on principle pretty generally; and it rests on the people at large, there not being, in the whole State a single individual whose influence could command even now one county, or whose defection could lose us one hundred votes at an election. It is ardently to be wished that the situation of New York was as favorable; but so much seems to depend in that State on certain individuals; the influence of a few is so great; & the majority in the city of New York (on which unfortunately the majority in the State actually depends, that city making 1/8th of the whole) is so artificial, that I much fear that we will eventually lose that State before next election of President. The most favorable event would certainly be the division of every State into districts for the election of electors; with that single point & only common sense in the Administration, republicanism would be established for one generation at least, beyond controversy: but if not obtainable as a general constitutional provision, I think that our friends, whilst they can, ought to introduce it immediately in New York. Davis’s visit to Monticello has led me to that conclusion, by drawing my attention to that subject. There are also two points connected with this on which I wish the republicans throughout the Union would make up their mind. Do they eventually mean not to support Burr as your successor when you shall think fit to retire? Do they mean not to support him at next election for Vice President? These are serious questions; for although with Pennsylvania & [Maryd.] we can fear nothing so long as you will remain the object of contention with the federalists; yet the danger would be great, should any unfortunate event deprive the people of your services. Where is the man we could support with any reasonable prospect of success? Mr Madison is the only one, & his being a Virginian would be a considerable objection. But, if without thinking of events more distant or merely contingent, we confine ourselves to the next election which is near enough, the embarrassment is not less; for, even Mr Madison cannot on that occasion be supported with you: and it seems to me that there are but two ways, either to support Burr once more, or to give only one vote for President, scattering our votes for the other person to be voted for. If we do the first, we run, on the one hand, the risk of the federal party making B. president; & we seem, on the other, to give him an additional pledge of being eventually supported hereafter by the republicans for that office. If we embrace the last party, we not only lose the Vice President, but pave the way for the federal successful candidate to that office to become President. All this would be remedied by the amendt. of distinguishing the votes for the two offices; & by that of dividing the States into districts. But, as it is extremely uncertain whether such amendments will succeed, we must act on the ground of elections going on as heretofore. And here, I see the danger, but cannot discover the remedy; it is indeed but with reluctance, that I can even think of the policy necessary to counter-act intrigues & personal views, and wiser men than myself must devise the means. Yet, had I felt the same diffidence, I mean total want of confidence, which, during the course of last winter, I discovered in a large majority of the republicans towards Burr, I would have been wise enough never to give my consent in favor of his being supported last election as vice-president. In this our party, those at least who never could be reconciled to having him hereafter as President, have made a capital fault, for which there was no necessity at the time & which has produced & will produce us much embarrassment. I need not add that so far as your administration can influence any thing of that kind, it is impossible for us to act correctly, unless the ultimate object is ascertained. Yet I do not believe that we can do much; for I dislike much the idea of supporting a section of Republicans in New-York, & mistrusting the great majority, because that section is supposed to be hostile to Burr, & he is considered as the leader of that majority. A great reason against such policy is that the reputed leaders of that section, I mean the Livingstons generally, & some broken remnants of the Clintonian party who hate Burr (for Govr. Clinton is out of question & will not act) are so selfish & so uninfluential, that they never can obtain their great object, the state government, without the assistance of what is called Burr’s party, & will not hesitate a moment to bargain for that object with him & his friends, granting in exchange their support for any thing he or they may want out of the State. I do not include in that number the Chancellor nor Mr Armstrong, but the first is, in that State, only a name, & there is something which will for ever prevent the last having any direct influence with the people. I said before that I was led to that train of ideas by Davis’s personal application; for although in writing to you by him, I said, as I sincerely believe it, that he never would or could be influenced by B. or any other person to do an improper act or any thing which could hurt the general republican principle, yet it is not to be doubted that after all that has been said on the subject, his refusal will, by Burr, be considered as a declaration of war. The federalists have been busy on the occasion; Tillotson also has said many things which might not have been said with equal propriety, and I do know that there is hardly a man who meddles with politics in New York, who does not believe that Davis’s rejection is owing to Burr’s recommendation. On that as well as on many other accounts, I was anxious to prevent Davis’s journey; but to want of early education & mixing with the world, I ascribe his want of sense of propriety on this occasion; and his going is the worst thing I have known of him.
I leave this subject with pleasure, & yet find that I have in a hurry thrown my ideas on it in such a confused manner as would require a revision, but I trust in your indulgence & candour.
I enclose Mr. Millege’s & Mr. Few’s letters, & will in pursuance with your last letter but one, direct a commission for Mr Thomas Johnson the person recommended by Govr. Jackson.
A Mr Richard Parrot called this morning on me to tell me that the office of collector at Georgetown was vacant, and that he had been formerly recommended to you. Mr Habersham has not communicated any thing to me.
I have not seen the dispatches from France, & do not know on what ground you have determined to send the Minister to France at present; but it will at least afford an argument to those who have attacked the sending Mr Dawson. Why not send Mr Livingston at first? and if that was improper then, why is it proper now? An answer to this should be ready to go to the public, when his departure shall be announced.
The list of Warrants is enclosed as usual.
Believe me to be with great and sincere respect and attachment Your obt. Servt.
Albert Gallatin
Mr Smith is still absent. Several of the more decent fed. papers begin to attack the absence of so many members of the administn.
